Citation Nr: 1758881	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain (claimed as low back pain L2-3-4) prior to April 24, 2017, and in excess of 40 percent thereafter.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1986 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In September 2016, the Board granted a service connection claim for sleep apnea and remanded the above-listed issue for further development.  

In June 2017, the RO increased the Veteran's initial rating for a lumbosacral strain to 20 percent effective May 1, 2007, and 40 percent beginning April 24, 2017.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

While the Veteran was awarded a separate disability rating for radiculopathy of each lower extremity, he has not initiated an appeal with regard to either the effective date or rating assigned to either disability.  Therefore, those matters are not before the Board.  


FINDING OF FACT

Throughout the appeal period, the Veteran's lumbar spine had the following range of motion: forward flexion to 30 degrees, hyperextension to 10 degrees, right and left lateral rotation to 15 degrees.


CONCLUSIONS OF LAW

1.  Prior to April 24, 2017, the criteria for an initial rating of 40 percent for a lumbosacral strain have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7 4.71a, DC 5237 (2017).

2.  The criteria for an increased rating in excess of 40 percent for a lumbosacral strain have not been met throughout the entire appeal period. 38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7 4.71a, DC 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he is entitled to an increased rating in excess of 20 for a lumbosacral strain prior to April 24, 2017.  In addition, he contends that his rating should be more than 40 percent after April 24, 2017.  For the reasons stated below, the Board will grant a 40 percent rating and no higher throughout the appeal period.  

The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2017).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court has also held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.4. See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed several VA and private treatment records.  The Board looked to the November 2007 medical records from the JHCP at Charles County Family Practice.  The examiner noted that the Veteran's lumbar spine had the following range of motion: forward flexion to 60 degrees, hyperextension to 25 degrees, right and left lateral bend to 25 degrees.  Id.  The Veteran did not have any deformity or spinal tenderness.  Id.  The Veteran was diagnosed with back pain and radiculopathy, as well as tightness in his lower back.  See Washington VAMC and Charlotte Hall CBOC outpatient treatment records dated January 2014.  Private treatment records from January 2017 show that the Veteran had the following range of motion: forward flexion to 40 degrees, extension to 10 degrees, and right and left lateral bend to 10 degrees.  See Winters Chiropractic and Physical Therapy private treatment records.  The Veteran had also had VA examinations in July 2007 and April 2017.  

The private and VA treatment records and the July 2007 VA examination report are inadequate with regard to determining the appropriate rating for the Veteran's disability.  The April 2017 VA examination is the first to address many of the necessary criteria.  Therefore, the Board will apply the results of the April 2017 VA examination to the entire appeal period and assign a 40 percent rating the entire time for the reasons discussed below.  To the extent that the April 2017 VA examination did not address all factors required by both DeLuca and Correia, such error is harmless, since the Veteran is now assigned the maximum rating possible for limitation of motion of the lumbar spine.  

The evidence of record clearly shows that a rating of 40 percent for the Veteran's lumbosacral strain prior to April 24, 2017 is warranted.  In April 2017, the Veteran's VA examination showed that he had the following range of motion: forward flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion was to 20 degrees and left and right lateral rotation was to 15 degrees.  The examiner noted that the Veteran experienced pain which causes functional loss.  Id.  In the remarks section of the report, the examiner noted that the Veteran has pain on active and passive motion, as well as pain on weight-bearing and non-weight-bearing.  Id.  Accordingly, the Veteran's claim for an initial rating of 40 percent for lumbosacral strain prior to April 24, 2017 and throughout the appeal period is granted.  

A rating in excess of 40 percent is not warranted at any point during the appeal period for three reasons. First, the Veteran did not experience unfavorable ankylosis of the entire thoracolumbar spine which is required for a 50 percent rating under the General Rating Formula for Spine Disorders.  See April 2017 VA examination.  In fact, the examiner noted that he did not have ankylosis at all.  Id.  Second, while the Veteran was diagnosed with intervertebral disc syndrome (IVDS) in 2017, there is no evidence of incapacitating episodes requiring bed rest due to IVDS.  Id.  It was specifically noted in the April 2017 examination report that there were no such incapacitating episodes, the treatment records reveal no such episodes, and the Veteran has not alleged such episodes occurred at any point during the appeal period.  Therefore, a higher rating pursuant to the criteria associated with IVDS is not warranted.  Finally, the Veteran's private and VA medical records do not show that he met the criteria for a higher rating despite having back pain, radiculopathy, tightness in his lower back, and a limited range of motion.  See JHCP at Charles County Family Practice dated November 2007, Washington VAMC and Charlotte Hall CBOC outpatient treatment records dated January 2014, Winters Chiropractic and Physical Therapy private treatment records dated January 2017, and VA examinations dated July 2007 and April 2017.  Accordingly, the Veteran's claim for a rating in excess of 40 percent throughout the appeal period is denied.  

The Board finds the April 2017 VA medical opinion to be highly probative on the issue of an increased rating throughout the appeal period, because this report was given based on all of the pertinent information in the case, and the accurate facts were before the examiner.  This report also included the reasons underlying the conclusions, which are not contradicted by the other probative evidence of record.  Thus, the Board finds that an increased rating in excess of 40 percent for the Veteran's lumbosacral strain throughout the appeal period is without merit.  The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for an initial rating in excess of 40 percent for a lumbosacral strain throughout the appeal period is denied.  


ORDER

Entitlement to an initial rating of 40 percent for lumbosacral strain (claimed as low back pain L2-3-4) prior to April 24, 2017 is granted.  

Entitlement to a rating in excess of 40 percent throughout the rating period is denied.   




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


